Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 12, 2020

                                     No. 04-19-00823-CV

                                     John (Jack) PALAU,
                                          Appellant

                                               v.

      ACT INVESTMENTS, INC.; Capacity Builders, Inc.; and Deborah Montgomery,
                                 Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 19-144
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER

       Although the appellate record is not yet complete, on February 7, 2020, Appellant filed a
motion for extension of time to file his brief. See TEX. R. APP. P. 38.6(a).
       Appellant’s February 7, 2020 motion for extension of time to file the brief is MOOT.
Appellant’s brief will be due thirty days after the appellate record is complete. See id.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court